Citation Nr: 0629232	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected varicose veins of the left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision by which the RO denied 
entitlement to an evaluation in excess of 40 percent for the 
veteran's service-connected varicose veins of the left leg.  

In June 2006, the veteran testified at a hearing before the 
undersigned, which was held at the RO.  The veteran waived 
initial RO consideration of new evidence submitted at his 
hearing.  38 C.F.R. § 20.1304 (c) (2005).  

The veteran has claimed entitlement to a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30 (2005).  As 
this issue has not been procedurally developed, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The veteran's left leg varicose veins are manifested by no 
more than persistent pain, edema, and impaired mobility.

CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 60 
percent, but no higher, for the veteran's service-connected 
left leg varicose veins have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104 Diagnostic 
Code 7120 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a September 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  He has been 
made aware of element (4), disability ratings.  With respect 
to element (5), effective dates, while no notice has been 
given, the veteran will have ample opportunity to appeal any 
effective date assigned and is, therefore, unlikely to face 
prejudice from lack of advance notice.  The Board notes that 
the veteran would be greatly inconvenienced if he were to 
encounter a delay in receiving the benefits to which he is 
entitled as a result of a remand to the RO for corrective 
VCAA notice.  Thus, the Board concludes that a remand to the 
RO for VCAA notice complying with the Court's mandate in 
Dingess/Hartman is not necessary.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The veteran 
was also afforded a comprehensive fee-basis medical 
examination in furtherance of his claim.  The veteran has 
identified no further evidence that would be relevant to his 
claim and has requested no further assistance in establishing 
his claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected left leg varicose veins have 
been rated 40 percent disabling by the RO under the 
provisions of Diagnostic Code 7120.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
warrants a 10 percent rating.  A 20 percent rating is 
warranted for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is warranted for massive, board-like edema 
with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7120.

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

In July 2003, the veteran's private physician prescribed 
stockings and orthotics to relieve symptoms of varicose 
veins.

In August 2003, the veteran presented with symptoms of pain 
over the left leg varicosities, asserted that the varicose 
veins had enlarged, and indicated that he was using his 
wife's cane.  Compression stockings were recommended.  The 
veteran was to return to VA to pick up the stockings when 
they became available.  

On October 2003 fee-basis medical examination, the veteran 
complained of left leg pain occurring at rest and of constant 
left leg edema that was not completely relieved by foot 
elevation or compression hosiery.  The veteran reported dark 
pigmentation of the skin as well as eczema and persistent 
ulceration.  He indicated cramping in the vein area and 
redness in the scar area.  He stated that he used a cane and 
stockings and asserted that he could not walk without 
cramping pain in the left lower extremity veins and left 
ankle.  The veteran indicated that he had to take cabs to 
areas where parking was unavailable.  

Objectively, the examining physician observed varicose veins 
on the left without ulceration.  There was edema but no 
elevated edema.  Stasis pigmentation was absent, and there 
was no eczema.  The left femoral peripheral pulse was absent 
as were the popliteal pulse, dorsalis pedis pulse, and the 
anterior tibial pulse.  The physician diagnosed varicose 
veins.  The Board notes that the examination report reveals 
varicose veins on the right.

In September 2005, focal high-grade stenosis of the left 
distal common femoral artery was diagnosed.

In October 2005, the veteran developed pallor and numbness of 
the left foot after elective revascularization of the left 
lower extremity.  The veteran described cramping from the 
groin to the foot occurring with walking of as little as 30 
feet.  October 2005 vein mapping indicated that the left 
greater saphenous vein had apparently been ligated from the 
knee through to the upper thigh and contained a thrombus.  
This vessel was present below the knee ranging from .34 to . 
28 centimeters in diameter.  Volume recordings of the left 
lower extremity indicated waveform widening from the low calf 
distally with an amplitude of only 5 millimeters at the left 
metatarsal level.  

In a November 2005 report, J.M. Kirshenbaum, M.D. outlined 
the veteran's recent relevant medical history .  The veteran 
was experiencing left greater than right claudication.  For 
that reason, he underwent an attempted left femoral artery 
angioplasty two weeks prior.  This was complicated by the 
inability to fully open the femoral artery and since that 
episode, the veteran had increasing left foot paresthesias.  
Thus, he was admitted for attempted left common femoral 
artery and superficial femoral artery angioplasty.  The left 
superficial femoral artery was noted to be severely 
calcified.  After a prolonged effort, the femoral artery was 
dilated.  Stents were inserted resulting in restoration of 
normal antegrade perfusion.

During his June 2006 hearing, the veteran stated that he had 
trouble walking and required a cane.  He also reported scar 
tissue in the groin and knee.  He testified regarding 
constant pain and swelling of the left lower extremity to 
include the thigh, groin, hip, ankle, and toes.  He also 
alleged alterations to left lower extremity skin.  The 
veteran indicated that the October 2005 surgery was performed 
because he was not getting proper left lower extremity 
circulation due to varicose veins.  

The objective evidence reflects the presence of edema.  
Furthermore, as the Board finds no reason not to credit the 
veteran's testimony and other assertions, the Board concludes 
that such left lower extremity edema is persistent.  The 
Board also credits the veteran's assertions regarding left 
lower extremity pain and difficult mobility.  Thus, although 
stasis pigmentation, eczema, and persistent ulceration have 
not been objectively shown, the Board is of the opinion that 
a 60 percent evaluation for the veteran's service-connected 
left lower extremity varicose veins is warranted.  Despite 
the lack of some of the manifestations contemplated in the 
criteria for a 60 percent evaluation, the longstanding nature 
of the veteran's disability along with the apparent 
complications militate in favor of granting a 60 percent 
evaluation, especially when examining the evidence in the 
light most favorable to the veteran.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.  A 100 percent evaluation under the 
applicable criteria, however, is not warranted, as massive 
board-like edema with constant pain at rest has not been 
shown.  Id.  

The Board notes that there are no other potentially 
applicable diagnostic codes to consider.  The Board is 
cognizant of the veteran's assertions regarding scars.  
However, there is no medical evidence to that effect, and the 
Board has insufficient the information regarding the origins 
of that claimed scars.  Indeed, the veteran has undergone 
left lower extremity surgical procedures after service.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected left lower extremity varicose veins have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
even more favorable decision.


ORDER

A 60 percent rating for left lower extremity varicose veins 
is granted subject to the law and regulations governing the 
payment of veterans' benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


